Memorandum: Intervenor has appealed from an order denying her petition for an extension of foster care placement. Because the period of the requested extension has expired, this matter is moot (see, Matter of Darby C., 175 AD2d 959, lv denied 78 NY2d 862). Intervenor has not demonstrated an exception to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 713-715). (Appeal from Order of Oswego County Family Court, Roman, J. — Extend Placement.) Present — Green, J. P., Fallon, Wesley, Davis and Boehm, JJ.